Case: 16-17694   Date Filed: 11/07/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17694
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-208-011



GBOLAHAN BABAGBEMILEKE MAJEKODUNMI,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (November 7, 2017)

Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 16-17694     Date Filed: 11/07/2017    Page: 2 of 2


      Gbolahan Majekodunmi, a native and citizen of Nigeria, petitions pro se for

review of an order affirming the denial of his applications for a waiver of

inadmissibility, 8 U.S.C. § 1182(i), and for an adjustment of status, id. § 1255(a).

The Board of Immigration Appeals affirmed the findings of the immigration judge

that Majekodunmi failed to prove that his removal would cause extreme hardship

to himself or to his mother, a United States citizen. We dismiss Majekodunmi’s

petition.

      We lack jurisdiction to review Majekodunmi’s petition. “[N]o court . . .

ha[s] jurisdiction to review . . . any judgment regarding the granting of

[discretionary] relief [for a waiver of inadmissibility based on extreme hardship]

under section . . . 1182(i),” id. § 1252(a)(2)(B)(i), unless the petition for review

presents “constitutional claims or questions of law,” id. § 1252(a)(2)(D).

Majekodunmi argues that the Board failed to “give[] sufficient weight to [his]

claims of undue hardship,” contests the adverse credibility finding of the

immigration judge, argues that his removal will cause undue hardship to his new

wife and child, see id. § 1182(i), and argues that the immigration judge erred by

denying his application for an adjustment of status, id. § 1255(a), but none of his

arguments present a constitutional issue or question of law.

      We DISMISS Majekodunmi’s petition.




                                           2